GATES, R J.
This is an appeal by defendants from an order overruling their demurrers to the complaint. The complaint alleges that plaintiff is a city of the second class under the alder-manic form of government; the appointment and qualification of defendant Smith as city treasurer; the furnishing of an official bond by -him, with defendant Eidelity & Deposit Company as surety, which bond is set forth in full; its acceptance by the city; that on February 4, 1924, the Farmers’ Savings Bank of Wessington Springs, a state bank, which had complied with the Depositors’ Guaranty Fund Law, became insolvent, and was turned over to the superintendent of banks, and is in process of liquidation ; that on said date the city treasurer had city funds on deposit in said bank to the amount of $13, 154.68; a demand therefor against both defendants and their refusal — and prays for judgment for said amount, with interest from the date of the demand.
All of the points raised have been considered and disposed of in Edgerton Ind. Con. School Dist. v. Volz, 50 S. D. 107, 208 N. W. 576.
For the reasons stated in the opinion in that case, the order in this case overruling the demurrers to the complaint is reversed.
MISER, Circuit Judge, sitting in lieu of SHERWOOD, J.